Citation Nr: 0925319	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-23 121	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish basic eligibility for benefits 
administered by the Department of Veterans Affairs (VA).



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The appellant, who served in the Armed Forces of the 
Philippines during World War II, had no recognized service 
with the Philippine Commonwealth Army or recognized 
guerrillas in the service of the United States Armed Forces.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office, which 
found that new and material evidence had not been submitted 
to reopen the appellant's claim to establish basic 
eligibility for benefits administered by VA.  In August 2007, 
the appellant had essentially filed a request to reopen the 
claim.  The Board notes that, before we may reopen a 
previously denied claim, we must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed.Cir. 1996).

The appellant requested a Board hearing but withdrew this 
request in June 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A September 2003 decision by the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to basic eligibility for VA benefits, based on a 
finding that the appellant did not submit evidence of a 
verified period of active or recognized military service.  
The appellant did not appeal that RO decision, and it became 
final.

2. Evidence received since the September 2003 RO decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The September 2003 RO decision denying the appellant's 
claim for basic eligibility for VA benefits is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2. Evidence received since the RO's September 2003 decision 
is not new and material; the claim for eligibility for VA 
benefits is therefore not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision.  The Supreme Court in 
essence held that - except for cases in which VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board finds that VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for basic eligibility for VA 
benefits.  In a letter dated in April 2008, he was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  In this case, the appellant was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
notice included the criteria for reopening a previously 
denied claim, the criteria for establishing entitlement and 
information concerning why the claim was previously denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Finally, the Board 
notes that in the April 2008 letter, the appellant was 
advised of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  This letter was 
sent after the initial unfavorable adjudication of the claim.  
However, after this notice was sent, and after the appellant 
had sufficient opportunity to participate in his petition to 
reopen and to argue why he had qualifying service, the RO 
issued a statement of the case in July 2008, curing this 
timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The appellant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009).  Thus, the Board concludes that all 
required notice has been given to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal a certification from the National 
Personnel Records Center has been obtained.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No useful purpose 
would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Legal Criteria and Analysis

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

By January 2003 decision, the RO denied the appellant's claim 
of basic eligibility for VA benefits on the basis that the 
National Personnel Records Center (NPRC) certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the United States Armed Forces.

At the time of the January 2003 decision, the record included 
numerous pieces of evidence of the reported service in the 
Philippines including a Certification from the General 
Headquarters Armed Forces of the Philippines, an Affidavit 
from the Philippine Army Personnel, U.S. Army Reports of 
Civilian Personnel Actions involving the appellant, an 
enlistment record for the Armed Forces of the Philippines, a 
Loyalty and Character Report for the appellant, and papers 
from the Civilian Investigation Section of the Office of 
Provost Marshal, AFWESPAC, dated in 1946.  Evidence also 
included an NPRC certification of December 2002 indicating 
the appellant did not have qualifying service.

In June 2003, the appellant submitted a letter which was 
interpreted as a claim to reopen by the RO.  Of record at 
that time was a duplicate copy of the NPRC certification 
indicating the appellant did not have qualifying service.  By 
letter dated in September 2003, the RO denied the claim and 
advised the appellant that he needed to submit new and 
material evidence in order to reopen his claim.  The 
appellant did not appeal the September 2003 decision letter 
from the RO and it became final.  

In August 2007, the appellant submitted a formal claim (VA 
Form 21-526), along with several duplicate documents.  The RO 
interpreted this as another claim to reopen.  By letter dated 
in September 2007, the RO denied the appellant's claim, 
advising him that he needed to submit new and material 
evidence to reopen his claim.  

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of the appellant's service in the Armed Forces of 
the Philippines and as a civilian with the U.S. military and 
evidence of a negative finding regarding qualifying service.  
Since that determination, the appellant has presented 
duplicate documents regarding his service.  Accordingly, the 
additional evidence is not new and material.  Instead, the 
evidence is cumulative of the already established fact that 
the appellant served in the Philippine Army but has no 
qualifying service.  The Court has established that evidence 
that corroborates a previously established fact is 
cumulative.  See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 
2000).  Accordingly, the claim is not reopened.


ORDER

The appeal to reopen a claim of whether the appellant has 
established basic eligibility for VA benefits is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


